Wagner, Judge,
delivered the opinion of the court.
Respondent sued Manter as maker and Clover as endorser *394of a negotiable promissory note. Manter was not served with process, and judgment was rendered against both. Clover appealed to this court, and the only error relied on is, the irregularity in rendering judgment against Manter, when the court had no jurisdiction over him. It is insisted that the judgment is good against Clover, and that he cannot take advantage of the defect as to his co-defendant, because it does not affect him. But this is a judgment at law— an entirety; it is good as to all, or bad as to all; and an entire judgment against several defendants, will be reversed as to all, if it be erroneous as to one. (Cox v. Lowther, Ld. Ray, 601; Rush v. Rush, 19 Mo. 441; Smith’s Adm’r v. Rollins, 25 Mo. 408 ; Pomeroy v. Betts, 31 Mo. 4l9.)
The judgment is reversed and the cause remanded.
The other judges concur.